               Case 1:15-cv-06885-LTS-SLC Document 263 Filed 01/19/21 Page 1 of 1




                                NWOKORO & SCOLA, ESQUIRES
                                               30 Broad Street, Suite 1424
                                                NEW YORK, NY 10004
                                            ___________________________
        TEL: 212.785.1060                                                     FAX: 212.785.1066

                                                       January 15, 2021

        VIA ECF
        Honorable Sarah L. Cave
        Daniel Patrick Moynihan
        United States Courthouse
        500 Pearl Street, Courtroom 18A
        New York, New York 10007
                                               Re:     Raymond v. City of New York et al.
                                                       Docket No.: 1:15-CV-06885
        Dear Judge Cave,

               I write to the Court to request that Plaintiffs be allowed to file a reply letter to defendants
        opposition to Plaintiffs’ letter motion to compel discovery under seal. The nature of the discovery
        stems from the Defendant’s production dated November 16, 2020 which has been marked
        confidential pursuant to the Confidentiality Order entered into by the parties.



                                                       Very truly yours,

                                                       /s/

                                                       John Scola


Plaintiffs' Letter-Motion to Seal (ECF No. 261) is GRANTED and
Plaintiffs' Reply (ECF No. 262) shall remain as only visible to the case
participants.

The Clerk of Court is respectfully directed to close ECF No. 261.

SO-ORDERED 1/19/2021
